
	
		I
		112th CONGRESS
		1st Session
		H. R. 1755
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Gary G. Miller of
			 California (for himself, Mr. Miller of
			 North Carolina, Mr.
			 Tiberi, Mr. Ross of
			 Florida, Mr. Hanna,
			 Mr. Wilson of South Carolina,
			 Mrs. Black,
			 Mr. Rokita,
			 Mr. Jones,
			 Mr. Marchant,
			 Mr. Stearns,
			 Mr. Sam Johnson of Texas,
			 Mr. Ribble,
			 Mr. Luetkemeyer,
			 Mr. Duncan of Tennessee,
			 Mr. Manzullo,
			 Mr. Mulvaney,
			 Mr. Baca, Mrs. McMorris Rodgers,
			 Mr. Calvert,
			 Mr. Price of North Carolina,
			 Mr. Kissell,
			 Mr. Sires,
			 Mr. Pierluisi,
			 Mr. Schrader,
			 Mr. Rigell,
			 Mr. Miller of Florida,
			 Mr. Gowdy,
			 Mr. Gene Green of Texas,
			 Mr. Al Green of Texas, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To enable Federal and State chartered banks and thrifts
		  to meet the credit needs of the Nation’s home builders, and to provide
		  liquidity and ensure stable credit for meeting the Nation’s need for new
		  homes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Construction Lending Regulatory Improvement Act of
			 2011.
		2.PurposeIt is the purpose of this Act to—
			(1)immediately provide authority and guidance
			 that Federal and State bank regulators can use to ensure that Federal and State
			 chartered banks and thrifts that provide financing to America’s home builders
			 are permitted to make loans, provide ongoing liquidity, and ensure stable
			 financing to such home builders; and
			(2)enable Federal and State chartered banks
			 and thrifts to provide initial and ongoing credit to America’s home builders to
			 aid in restoring liquidity to the home building sector and to restore vitality
			 to the United States residential housing market.
			3.Coordinated
			 rulemaking
			(a)Initiation of
			 proceedingsNot later than 90
			 days after the enactment of this Act, the appropriate Federal banking agencies
			 shall initiate a coordinated rulemaking with respect to financial institutions
			 under their respective jurisdictions that make real estate loans to home
			 builders. Such rulemaking shall provide for the following:
				(1)Elimination of
			 the 100 percent of bank capital measurement
					(A)Loan
			 originationIf any qualified
			 financial institution is holding real estate loans in its lending portfolio
			 that in the aggregate represent 100 percent or more of its total capital, the
			 appropriate Federal banking agency shall not prohibit any such institution from
			 continuing to make such loans to home builders.
					(B)Lending
			 decisionsThe appropriate
			 Federal banking agency shall not prevent a qualified financial institution from
			 making a real estate loan to a home builder that has a viable project.
					(C)Qualified
			 financial institution definedFor purposes of this paragraph, the term
			 qualified financial institution means a financial institution
			 that received, in the most recent examination of the institution, a CAMEL
			 composite rating of 1, 2, or 3 under the Uniform Financial Institutions Rating
			 System.
					(2)Realistic market
			 based appraisals
					(A)Valuation
			 standardThe appropriate
			 Federal banking agency shall require that entities used by financial
			 institutions to assess the value of collateral, with respect to a real estate
			 loan, associated with any viable project in such institution’s lending
			 portfolio utilize an as completed valuation to make such an assessment.
					(B)Arms length
			 transactionsThe appropriate
			 Federal banking agency shall require that entities used by financial
			 institutions to assess or review underwriting standards and collateral values
			 for real estate loans made by such institutions after the date of the enactment
			 of this Act use comparable sales involving arms length transactions to make
			 such an assessment or review.
					(3)Prohibition on
			 compelling lenders to call or curtail loans in good standing
					(A)Home builders in
			 good standingThe appropriate
			 Federal banking agency shall not compel a financial institution to call or
			 curtail a real estate loan of a home builder that is in good standing.
					(B)Maximum market
			 valuation
						(i)In
			 generalThe appropriate Federal banking agency shall, in the case
			 that a home builder is in good standing on a real estate loan but the home
			 builder’s collateral, with respect to that loan, has decreased in value based
			 on an as completed valuation, permit a financial institution to work with such
			 home builder to realize the maximum current market valuation of such collateral
			 using workout methods or other appropriate means.
						(ii)Period of
			 workout methodsWorkout methods may be utilized up to a 24-month
			 period following the issuance of final regulations under subsection (c). In no
			 case shall any real estate loan be required to be charged off until the
			 financial institution holding such loan has worked in good faith to exhaust all
			 workout methods or other appropriate means.
						(C)Reclassification
			 of loansThe appropriate
			 Federal banking agency shall not require a financial institution to reclassify
			 any real estate loan in this paragraph on such institution’s balance sheet,
			 unless there is a significant reason under Financial Accounting Standards Board
			 Accounting Standards Codification 310–10–35–55 or 310–10–35–57.
					(4)Waiting
			 periodIf the enactment of
			 paragraphs 2 or 3 of this subsection helps to improve a financial institution’s
			 CAMEL composite rating under the Uniform Financial Institutions Rating System
			 from a 4 or 5 to a 1, 2, or 3 in such institution’s next examination that
			 begins after the date that final regulations are issued pursuant to subsection
			 (c), such institution’s improved rating shall take effect no earlier than 24
			 months after such rating was received.
				(b)Coordination,
			 consistency, and comparabilityEach of the agencies with
			 authorities referred to in subsection (a) shall consult and coordinate with the
			 other such agencies and authorities for the purpose of assuring, to the extent
			 possible, that the regulations by each such agency and authority are consistent
			 and comparable with those prescribed by the other such agencies and
			 authorities.
			(c)DeadlineNot later than 6 months after the enactment
			 of this Act, each of the agencies with authorities referred to in subsection
			 (a) shall issue final regulations to implement rules issued under this Act.
			(d)Agency
			 authorityThe rules issued
			 under this Act shall be enforced by the appropriate Federal banking agencies
			 with respect to financial institutions under their respective
			 jurisdictions.
			(e)Effect on State
			 lawThe rules issued under this Act shall not supercede the law
			 of any State except to the extent that such law is inconsistent with such rule,
			 and then only to the extent of the inconsistency.
			4.DefinitionsIn this Act:
			(1)Appropriate
			 Federal banking agencyThe
			 term appropriate Federal banking agency has the same meaning as is
			 given such term in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(q)).
			(2)Arms length
			 transaction
				(A)In
			 generalThe term arms length transaction means a
			 negotiated real estate transaction between a buyer and seller in which such
			 buyer and seller act independently of each other.
				(B)Transactions
			 excludedSuch term shall not include any transaction involving a
			 short sale or foreclosed property or any other distressed real property.
				(3)As completed
			 valuationThe term as
			 completed valuation means the estimated market value of collateral after
			 the full completion and absorption of the development and construction
			 associated with the highest and best use of the collateral.
			(4)Financial
			 institutionThe term financial institution means an
			 entity regulated by, and under the supervision of, any appropriate Federal
			 banking agency.
			(5)Good
			 standingThe term good
			 standing means making payments on a real estate loan in accordance with
			 the agreement of such loan.
			(6)Real estate
			 loanThe term real estate loan means any indebtness
			 (secured by a mortgage, deed of trust, or other equivalent consensual security
			 interest on real property) acquired for the purpose of purchasing or improving
			 real property, including indebtness acquired for—
				(A)land acquisition;
				(B)land development;
			 and
				(C)residential
			 construction projects.
				(7)Total
			 capitalThe term total
			 capital means the total risk-based capital of a financial institution as
			 reported periodically by such institution in the Federal Financial Institutions
			 Examination Council’s Call Report or Thrift Financial Reports, as
			 applicable.
			(8)Viable
			 projectThe term viable
			 project means a real estate project that a financial institution has
			 determined continues to have a reasonable prospect of reaching completion and
			 sale.
			(9)Workout
			 methodsThe term
			 workout methods means techniques to prevent a real estate loan
			 defaulting, including workout assistance, loan modifications, loan write downs,
			 and flexibility on reappraisal methods.
			
